Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION

                                           No. 04-18-00897-CV

                                     In the Interest of D.E.P., a Child

                      From the 407th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2018-PA-00219
                         Honorable Charles E. Montemayor, Judge Presiding

Opinion by:       Irene Rios, Justice

Sitting:          Rebeca C. Martinez, Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: May 8, 2019

AFFIRMED

           In this appeal, appellant challenges the trial court’s judgment terminating his parental rights

to his child, D.E.P. Appellant’s court-appointed counsel filed a brief in which he discusses the

applicable law and evaluates the record in this case. In counsel’s professional opinion, this appeal

is frivolous and without merit. Counsel’s brief meets the requirements of Anders v. California, 386
U.S. 738 (1967). See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (noting Anders procedures apply

in parental termination cases). Additionally, counsel certified that he provided appellant a copy of

the brief and informed appellant of his right to review the record and file a pro se brief. Appellant

did not file a pro se brief.

           We have conducted an independent review of the record and agree this appeal is frivolous

and without merit. Accordingly, the trial court’s judgment is affirmed.

                                                      Irene Rios, Justice